DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9 and 17 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At Lines 14 – 15 of Claim 1: the recitations “the first sensing electrode row, the second sensing electrode row, the first trace and the second trace” have unclear antecedent basis because plural first second electrode rows, plural second sensing electrode rows, plural first traces, and plural second traces have been introduced at Lines 3 – 7 and it is not known as to which of the plural first second electrode row, plural second sensing electrode rows, plural first traces, and plural second traces that the singular “the first sensing electrode row, the second sensing electrode row, the first trace and the second trace” refer back to. For purposes of prior art examination and to expedite prosecution of Claims 1 – 9 and 17 - 18, the Examiner has considered Claim 1 as reciting - - a first sensing electrode row, a second sensing electrode row, a first trace and a second trace - - in place of “the first sensing electrode row, the second sensing electrode row, the first trace and the second trace”   Note the Claims 2 – 9 and 17 – 18 fall rejected with Claim 1 under 35 U.S.C. 112(b) due to claim dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blondin.
	Regarding Claim 1, Blondin discloses “A touch sensor” (Figure 11C, Paragraph [0021], Lines 1 – 6 (Notice that Figure 11C show an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 11C, Item 1100 ‘touch screen’, and Paragraph [0071], Lines 6 - 11 (Notice that touch screen 1100 provides a substrate for disposition of electrodes.)),  “first sensing electrode rows and second sensing electrode rows alternately arranged on the substrate layer” (Figure 11C, Items 1108 ‘touch electrodes’, 1102 ‘touch electrodes’ (Notice that touch electrodes 1108 provide first sensing electrode rows and that touch electrodes 1102 provides second sensing electrodes that are alternately arranged on the substrate of the touch screen for the continuity of the screen as it progresses from top to bottom.)), “first traces extending from left ends of the first sensing electrode rows” (Figure 11C, Items 1108 and 1110 ‘routing traces’ (note that only one is labeled) (Notice that first traces 1110 extended from left ends of first sensing electrode rows 1108.)), “the first traces including periodically arranged bent portions” (Figure 11C (Notice that traces 1110 have periodically arranged bent portions from right to left.)), “second traces extending from right ends of the second sensing electrode rows” (Figure 11C, Items 1102 and 1104 ‘routing traces’ (note that only one is labeled) (Notice that second traces 1104 extended from right ends of second sensing electrode rows 1102.)), “the second traces including periodically arranged bent portions” (Figure 11C (Notice that traces 1104 have periodically arranged bent portions from left to right.)), “a first floating trace adjacent to an outermost first trace in a left direction of the first traces” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice that dummy trace 1114 in having a topmost position and extending from left at Item 1116 to right at Item 1106 provides a first floating trace adjacent to an outmost first trace 1110 (i.e. bottommost trace of the first traces, electrically connect to the rightmost electrode 1108.)), “the first floating trace spaced apart from the outermost first trace in the left direction” (Figure 11C (Notice on the left hand side of Figure 11C that the first floating trace as described directly above is spaced from the outermost first trace as described directly above in the left direction (i.e. the outermost first trace as described above terminates at Item 1116 and the first floating space as described above is spaced apart from the termination at Item 116).)),  “and a second floating trace adjacent to an outermost second trace in a right direction of the second traces” (Figure 11C (Notice that the dummy trace 1114 having a bottommost position and extending from left at Item 1116 to right at Item 1106 provides a second floating trace adjacent to an outmost second trace 1104 of the second traces (i.e. topmost trace of the second traces, electrically connected to the leftmost electrode 1102).)), “the second floating trace spaced apart from the outermost second trace in the right direction” (Figure 11C (Notice on the right hand side of Figure 11C that the second floating trace as described directly above is spaced from the outermost second trace as described directly above in the right direction (i.e. the outermost second trace as described above terminates at Item 1106 and the second floating space as described above is spaced apart from the termination at Item 1106).)),  “wherein [a] first sensing electrode row, [a] second sensing electrode row, [a] first trace and [a] second trace are interposed between the first floating trace and the second floating trace” (Figure 11C (Notice that within the leftmost and rightmost borders of the first and second floating traces as described and shown in Figure 11C, a described first sensing electrode row, second sensing electrode row, first trace, and second trace are interposed between said leftmost and right borders.)).
Regarding Claim 2, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the first floating trace comprises a plurality of first floating traces having different lengths” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice the dummy trace 1114  identified as the first floating trace in Claim 1 provides a first floating trace that is comprised of a plurality of first floating traces portions having different lengths from right to left.)).
Regarding Claim 3, Blondin discloses everything claimed as applied above (See Claim 2). In addition, Blondin discloses “wherein the first floating traces become shorter in a direction toward a left side of the substrate layer” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice that the dummy trace 1114 identified as the first floating trace in Claim 1 provides a first floating trace that is comprised of a plurality of first floating traces having different lengths from right to left, where the identified first floating trace has a topmost and rightmost trace portion from right to left that is larger than another portion from right to left (i.e. step like portion). In other words, the step like portion to the left of the trace portion is shorter.)).
Regarding Claim 4, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the second floating trace comprises a plurality of second floating traces having different lengths” (Figure 11C (Notice the dummy trace 1114 identified as the second floating trace in Claim 1 provides a second floating trace that is comprised of a plurality of second floating trace portions having different lengths from left to right.)).
Regarding Claim 5, Blondin discloses everything claimed as applied above (See Claim 4). In addition, Blondin discloses “wherein the second floating traces become shorter in a direction toward a right side of the substrate layer” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice that the dummy trace 1114 identified as the second floating trace in Claim 1 provides a second floating trace that is comprised of a plurality of second floating traces having different lengths from left to right, where the identified second floating trace has a bottommost and leftmost trace portion from left to right that is larger than another trace portion from left to right (i.e. step like portion). In other words, the step like portion to the right of the trace portion is shorter.)).
Regarding Claim 8, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein each of the first traces and the second traces has a stepped shape” (Figure 11C (Notice that plural first traces 1110 considered as first traces in Claim 1 and plural second traces 1104 considered as second traces in Claim 1 have a stepped shape.
Regarding Claim 9, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the bent portions included in the first traces and the second traces have an oblique line shape” (Figure 11C, Items 1110 and 1104 (Notice that first traces 1110 considered as first traces in Claim 1 and second traces 1104 considered as second traces in Claim 1 have an oblique shape to the above described bent portions.)).
Claims 1 and 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin.
Regarding Claim 1, Lin discloses “A touch sensor” (Figure 1, Paragraph [0016], Lines 1 – 6 (Notice that Figure 1 shows an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 1, Item 110 ‘substrate, and Paragraph [0025], Lines 3 – 5), “first sensing electrode rows and second sensing electrode rows alternately arranged on the substrate layer” (Figure 1, Items 132 ‘second sensing pads’ (Notice second sensing pads 132 provide first sensing electrode rows (i.e. beginning with the topmost row, then every other) and second sensing electrodes (i.e. beginning with the row under the topmost row, then every other)  provide second sensing electrode rows that are alternately arranged on the substrate 110 as it progresses from top to bottom.)), “first traces extending from left ends of the first sensing electrode rows” (Figure 1, Items 150 ‘sensing signal transmission lines’ (Notice that first sensing electrodes rows (i.e. every other row starting from the topmost row of Figure 1 as described above), have first traces 150 extending from left ends of the first sensing electrode rows.)), “the first traces including periodically arranged bent portions” (Figure 1, Items 150 (Notice that first traces 150 have periodically arranged bent portions from top to bottom as first rows progress from top to bottom.)), “second traces extending from right ends of the second sensing electrode rows” (Figures 1, 4B, and Item TP ‘tip’ (Notice the second sensing electrodes rows as described above have second traces TP that provide second traces extending form the right ends of the second sensing electrode rows.)), “the second traces including periodically arranged bent portions” (Figures 1 and 4B (Notice that traces TP have periodically arranged bent/oblique portions from top to bottom as second rows progress from top to bottom.)), “a first floating trace adjacent to an outermost first trace in a left direction of the first traces” (Figures 1 and 2A, Items F ‘floating conductive layer’ (Notice that floating conductive layer F provides a first floating trace that is adjacent to an outermost first trace of the first traces (i.e. the pattern shown in Figure 2A is present in the upper left hand corner of Figure 1 adjacent an outermost trace 150). In other words, in the left direction, the first floating trace as described directly above is adjacent an outermost trace 150.)), “the first floating trace is spaced apart from the outermost first trace in the left direction” (Figure 1 and 2A (Notice that the first floating trace as described above is spaced apart from an outermost first trace 150 via at least electrical separation.)), “and a second floating trace adjacent to an outermost second trace in a right direction of the second traces” (Figures 1 and 2A, Items F ‘floating conductive layer’ (Notice that floating conductive layer F provides a second floating trace that is adjacent to an outermost second trace of the second traces (i.e. the pattern shown in Figure 2A is present in the upper right hand corner of Figure 1 adjacent an outermost trace TP). In other words, in the right direction, the second floating trace as described directly above is adjacent an outermost trace TP.)), “the second floating trace spaced apart from the outermost second trace in the right direction” (Figure 1 and 2A (Notice that the second floating trace as described above is spaced apart from an outermost second trace TP via at least electrical separation.)), “wherein [a] first sensing electrode row, [a] second sensing electrode row, [a] first trace and [a] second trace are interposed between the first floating trace and the second floating trace”  (Figures 1 and 2A (Notice that a described above first sensing electrode row, second sensing electrode row, first trace, and second trace are interposed between the described above first floating trace and second floating trace in a direction from top to bottom of Figure 1.)).
Regarding Claim 6, Lin discloses everything claimed as applied above (See Claim 1). In addition, Lin discloses “further comprising: sensing column electrodes disposed between the first sensing electrode row and the second sensing electrode row neighboring each other” (Figure 1, Items 122 ‘first sensing pads’ (Notice that first sensing pads 122 provide sensing column electrodes disposed between the first sensing electrode rows as described above and the second sensing electrode rows as describe above that neighbor each other.)), “and a bridge electrode electrically connecting sensing column electrodes neighboring each other of the sensing column electrodes” (Figure 1, Items 122 and 124 ‘first bridge portions’).
Regarding Claim 7, Lin discloses everything claimed as applied above (See Claim 6). In addition, Lin discloses “further comprising a column trace connected to a sensing column electrode included in a terminal region of the substrate layer among the sensing column electrodes” (Figure 1, Items 150 (Notice that column trace 150 is connected to a sensing electrode 122 in a terminal region at the bottom of Figure 1 on the substrate layer 110.)).
Regarding Claim 8, Lin discloses everything claimed as applied above (See Claim 1). In addition, Lin discloses “wherein each of the first traces and the second traces has a stepped shape” (Figures 1 and 4B (Notice that each of the first traces 150 to the left have a stepped shape turning down from top to bottom and that each of the second traces TP to the right have a stepped shape that obliquely slopes down (i.e. slope of TP in Figure 4B).)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Lin.
Regarding Claim 10, Lin discloses “A method of manufacturing a touch sensor” (Figure 1, Paragraph [0016], Lines 1 – 6 (Notice that Figure 1 shows an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 1, Item 110 ‘substrate, and Paragraph [0025], Lines 3 – 5), “forming a first sensing electrode row, a second sensing electrode row” (Figure 1, Items 132 ‘second sensing pads’ (Notice second sensing pads 132 provide first sensing electrode rows (i.e. beginning with the topmost row, then every other) and second sensing electrodes (i.e. beginning with the row under the topmost row, then every other)  provide second sensing electrode rows that are alternately arranged on the substrate 110 as it progresses from top to bottom.)), “a first sub-trace extending from a left end of the first sensing electrode row” (Figure 1, Items 150 ‘sensing signal transmission lines’ (Notice that first sensing electrodes rows (i.e. every other row starting from the topmost row of Figure 1 as described above), have first sub-traces 150 extending from left ends of the first sensing electrode rows.)), “a first floating sub-trace disposed around the first sub-trace in a left direction” (Figures 1 and 2A, Items F ‘floating conductive layer’ (Notice that floating conductive layer F provides a first floating sub-trace that is disposed around a first trace of the first traces (i.e. the pattern shown in Figure 2A is present in the upper left hand corner of Figure 1 around a trace 150) at the left hand side of Figure 1.)), “a second sub-trace extending from a right end of the second sensing electrode row” (Figures 1, 4B, and Item TP ‘tip’ (Notice the second sensing electrodes rows as described above have second sub-traces TP that extend form a right end of the second sensing electrode rows.)), “and a second floating sub-trace disposed around the second sub-trace” (Figures 1 and 2A, Items F ‘floating conductive layer’ (Notice that floating conductive layer F provides a second floating sub-trace that is around a second sub-trace of the sub-second traces (i.e. the pattern shown in Figure 2A is present in the upper right hand corner of Figure 1 adjacent an outermost trace TP) at the right hand side of Figure 1.)), “on a substrate layer by a patterning process using a photo-mask” (Paragraph [0028], Lines 8 – 18 (Notice that all of the before mentioned structures are made of the same material an fabricated on substrate 110 by a photolithography masking process.)), “wherein the first sensing electrode row, the second sensing electrode row, the first sub-trace and the second sub-trace are interposed between the first floating sub-trace and the second floating sub-trace” (Figures 1 and 2A (Notice that a described above first sensing electrode row, second sensing electrode row, first sub-trace, and second sub-trace are interposed between the described above first floating sub-trace and second floating sub-trace in a direction from top to bottom of Figure 1.)). In addition, Lin fails to explicitly disclose “repeating the pattering process by moving the photo-mask”. However, Lin describes the low yield rate of prior art touch panels in fabrication, which refers to the amount of successful fabrications in a volume fabrication process.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “repeating the pattering process by moving the photo-mask” because one having ordinary skill in the art would want to position a mask for the next unit in a volume fabrication process.
Regarding Claim 11, Lin discloses/ teaches everything claimed as applied above (See Claim 10). In addition, Lin discloses “wherein a plurality of the first floating sub-traces arranged along the left direction with respect to the first sub-trace are formed by the patterning process, and a plurality of the second floating sub-traces arranged along the right direction with respect to the second sub-trace are formed by the patterning process” (Paragraph [0028], Lines 8 – 18 (Notice that the floating conductive layer F is fabricated in the one photolithography process to result in a plurality of first floating sub-traces arranged along a left direction, where the left direction is with respect to the placement of first sub-traces 150 and that the floating conductive layer F is fabricated in the one photolithography process to result in a plurality of second floating sub-traces arrange along a right direction, where the right direction is with respect the placement of the second floating sub-traces.)).
Regarding Claim 16, Lin discloses/teaches everything claimed as applied above (See Claim 11). In addition, Lin discloses “wherein sensing column electrodes spaced apart from each other are further formed between the first sensing electrode row and the second sensing electrode row by the patterning process” (Figure 1, Items 122 ‘first sensing pads’, and Paragraph [0028], Lines 8 - 18 (Notice that first sensing pads 122 provide sensing column electrodes disposed between the first sensing electrode rows as described above and the second sensing electrode rows as describe above, where the first sensing pads 122 are formed by the one photolithography masking process.)).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Blondin in view of Hoka.
Regarding Claim 17, Blondin discloses “the touch sensor according to claim 1” (See Blondin applied to Claim 1 above). However, Blondin fails to explicitly disclose “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor”.
In a similar field of endeavor, Hoka teaches a window substrate 10 (Figure 1, Item 10 ‘transparent substrate’) where a touch sensor of upper and lower electrodes (Figure 1, Items 20 ‘lower electrode’, 30 ‘upper electrode’) is stacked on the window substrate 10 and a polarizing layer 13 is disposed on the touch sensor made up of upper and lower electrodes 30 and 20, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).
Regarding Claim 18, Blondin discloses “the touch sensor according to claim 1” (See Blondin applied to Claim 1 above). In addition, Blondin fails to explicitly disclose “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel”. However, Hoka teach an image display device with a touch sensor stacked on a display panel (Paragraph [0083], Lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Lin view of Hoka.
Regarding Claim 17, Lin discloses “the touch sensor according to claim 1” (See Lin applied to Claim 1 above). However, Lin fails to explicitly disclose “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor”.
In a similar field of endeavor, Hoka teaches a window substrate 10 (Figure 1, Item 10 ‘transparent substrate’) where a touch sensor of upper and lower electrodes (Figure 1, Items 20 ‘lower electrode’, 30 ‘upper electrode’) is stacked on the window substrate 10 and a polarizing layer 13 is disposed on the touch sensor made up of upper and lower electrodes 30 and 20, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).
Regarding Claim 18, Lin discloses “the touch sensor according to claim 1” (See Lin applied to Claim 1 above). In addition, Lin fails to explicitly disclose “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel”. However, Hoka teach an image display device with a touch sensor stacked on a display panel (Paragraph [0083], Lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).

Allowable Subject Matter
Claim 12 is allowable over the prior art of record for reasoning set forth in the history of the prosecution of the instant application and Claims 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the history of the prosecution of the instant application.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed June 02, 2022 have been fully considered. 
	First, the Examiner disagrees that - - Blondin et al. does not teach or suggest at least the claimed features of “wherein the first sensing electrode row, the second sensing electrode row, the first trace and the second trace are interposed between the first floating trace and the second floating trace” (REMARKS, Page 9, Last three lines of page). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 1 (i.e. with regard to Blondin) above.
	Second, the Examiner disagrees that - - Lin et al. does not teach or suggest at least  the claimed features of “wherein the first sensing electrode row, the second sensing electrode row, the first trace and the second trace are interposed between the first floating trace and the second floating trace” (REMARKS, Page 11, Lines 7 – 9 (Line reference made by all written lines excluding blank lines.). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 1 (i.e. with regard to Lin) above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        July 26, 2022